           Case 1:18-cv-00566-TJM-CFH Document 171 Filed 02/21/20 Page 1 of 2



RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP
ANDREW G. CELLI, JR.                                                                                 DIANE L. HOUK
MATTHEW D. BRINCKERHOFF                           ATTORNEYS AT LAW
JONATHAN S. ABADY                      600 FIFTH AVENUE AT ROCKEFELLER CENTER                         ALISON FRICK
EARL S. WARD                                          10TH FLOOR                                   DAVID LEBOWITZ
                                              NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                                    DOUGLAS E. LIEB
HAL R. LIEBERMAN                                                                                  ALANNA KAUFMAN
                                                 TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                               EMMA L. FREEMAN
                                                 FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                                 DAVID BERMAN
                                                  www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                                 SCOUT KATOVICH
KATHERINE ROSENFELD                                                                                ANDREW JONDAHL
DEBRA L. GREENBERGER                                                                                 NICK BOURLAND
ZOE SALZMAN
SAM SHAPIRO



                                                               February 21, 2020

    By ECF

    Hon. Christian F. Hummel
    U.S. Magistrate Judge
    U.S. District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway, Room 441
    Albany, NY 12207

                     Re:    NRA v. Cuomo, et al., No. 18 Civ. 0566 (TJM)(CFH)

    Dear Judge Hummel:

                     This firm represents Defendant Maria T. Vullo and we write to seek a telephonic
    conference with Your Honor concerning the scheduling of our client’s deposition. The NRA has
    noticed the deposition of Ms. Vullo for February 27 and is taking the patently unreasonable
    position that it should be able to depose her now and again after the Court resolves (1) the in
    camera review of privileged DFS and Chambers’ documents, (2) Plaintiff’s proposed
    amendment, and (3) the NRA’s appeal which seeks irrelevant documents. Holding Ms. Vullo’s
    deposition at this juncture will result in wasteful motion practice and needless disputes and, by
    the NRA’s lights, would expose her to multiple depositions. The parties conferred telephonically
    in an attempt to reach agreement; the NRA would not agree that it would only depose Ms. Vullo
    once, regardless of the Court’s resolution of the pending disputes.1
    1
     The NRA’s counsel asked us to propose dates for Ms. Vullo’s deposition on January 27, 2020. The
    parties met and conferred on February 7, 2020. After our meet and confer where we detailed that
    deposing Ms. Vullo at this juncture would be premature, the NRA unilaterally noticed the deposition for
    February 27, a date when Mr. Celli (Ms. Vullo’s lead counsel, who will be defending her deposition) will
    be out of the country, and all but acknowledged that it was a “control date,” given that we had informed
    counsel that we intend to raise this issue with the Court. Thereafter, we conferred with our client and
    compared calendars, seeking alternatives to raising this dispute with the Court. We had a second meet
    and confer on February 21, and offered, in a good-faith effort to avoid Court intervention, to discuss
    scheduling of Ms. Vullo’s deposition now, notwithstanding our serious concerns with holding Ms.
    Vullo’s deposition at this juncture. Given preexisting professional commitments and pre-paid scheduled
      Case 1:18-cv-00566-TJM-CFH Document 171 Filed 02/21/20 Page 2 of 2
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2


               Ms. Vullo has no objection to being deposed. But given the open questions
before the Court, holding the deposition now will only multiply disputes and motion practice in
this already contentious case.

                As Your Honor is well aware, the Court is currently conducting an in camera
review about the discoverability of documents that DFS and Cuomo have withheld as privileged.
Ms. Vullo is stuck in the middle of this dispute. Absent a ruling to the contrary, the State
Defendants will assert an objection to any questions that call for the disclosure of information
that the State Defendants are asserting is privileged, and the NRA will certainly dispute those
privilege invocations. Ms. Vullo should not be subject to multiple depositions given the
pendency of this dispute. Those disputes would be avoided, or at least minimized, if the
deposition occurred after the Court’s ruling on the privilege issues.2

                Moreover, as Your Honor also is aware, the NRA has only recently sought to
replead a claim for selective enforcement against Ms. Vullo. As set forth in our opposition, we
vigorously oppose such an amendment as being untimely and meritless as a matter of law.
While the NRA has claimed that discovery for both claims is co-extensive, this Court has already
rejected that analysis in its August 8, 2019 decision, which the NRA has appealed. Again,
unnecessary motion practice would likely result if Ms. Vullo’s deposition occurs before the
Court determines which claims are in this case.

             We look forward to a conference to discuss further and obtain the Court’s
guidance. We thank the Court for its consideration.

                                                         Respectfully submitted,

                                                         ____/s/___________
                                                         Andrew G. Celli, Jr.
                                                         Debra L. Greenberger


c.      All Counsel of Record, By ECF




vacation plans, we offered a deposition on April 22 as a compromise,. The NRA’s counsel rejected our
proposal and insisted that it plans to proceed on February 27, unless we agree to a date during the week of
March 2—a week where Mr. Celli has no availability.
2
  Additionally, the NRA has appealed Your Honor’s August 8, 2019 decision which held that documents
unrelated to the NRA and information about DFS’s enforcement against admitted illegal conduct are not
relevant to the pending retaliation claim. The motion is currently sub judice before Judge McAvoy. If
the Court were to grant the appeal and order any such documents produced, the NRA will likely seek a
second deposition which, again, Ms. Vullo would oppose.
